Case: 19-11801       Date Filed: 07/14/2020      Page: 1 of 2



                                                                      [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 19-11801
                              ________________________

                       D.C. Docket No. 1:16-cv-00097-MW-GRJ

SABAL TRAIL TRANSMISSION, LLC,

                                                                       Plaintiff- Appellant,

                                            versus

.981 ACRES OF LAND IN LEVY COUNTY, FLORIDA,
UNKNOWN OWNERS, if any,
ROBERT B. ANGLE, JR.,

                                                                    Defendants- Appellees.
                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                       (July 14, 2020)

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, Circuit Judge, and
MOORE, * District Judge.

PER CURIAM:


       *
          Honorable K. Michael Moore, Chief United States District Judge for the Southern
District of Florida, sitting by designation.
               Case: 19-11801     Date Filed: 07/14/2020    Page: 2 of 2



      This appeal is DISMISSED, sua sponte, for lack of jurisdiction. Sabal Trail

Transmission, LLC, challenges the decision of the district court that Robert B.

Angle, Jr., as executor of the estate of Eileen Kay Wynne, is entitled to attorney’s

fees and costs the estate incurred in defending this condemnation action. Because

the district court has not set the amount of attorney’s fees and costs to be awarded,

no final decision yet exists on this issue, and we lack jurisdiction over this appeal.

See 28 U.S.C. § 1291; Sabal Trail Transmission, LLC v. 3.921 Acres of Land in

Lake Cty., 947 F.3d 1362, 1370 (11th Cir. 2020).




                                           2